—In an action, inter alia, to recover damages for breach of contract, the plaintiff Estate of Angelo Guiliano appeals from an order of the Supreme Court, Rockland County (Meehan, J.), dated August 28, 1998, which, after a hearing, denied its motion to find the defendant Law Firm of Howard Mann in criminal and civil contempt of a prior decision of the same court (Stolarik, J.), dated September 27, 1993.
Ordered that the order is affirmed, with costs.
By decision and order of this Court dated February 3, 1997, this matter was remitted for a hearing on the issue of whether the defendant Law Firm of Howard Mann, the attorney for the defendant Raymond Carlisle, had committed civil and/or criminal contempt in allegedly wilfully advising Carlisle to disobey a prior decision of the Supreme Court dated September 27, 1993, with the intention of prejudicing the plaintiffs’ rights (see, Guiliano v Carlisle, 236 AD2d 366). Upon our review of the record, we conclude that the hearing evidence supports the Supreme Court’s conclusion that there was no basis to hold the Law Firm of Howard Mann in contempt under Judiciary Law §§ 750 or 753. Friedmann, J. P., Florio, Schmidt and Smith, JJ., concur.